Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 10, 2012, is by and among OSI SYSTEMS, INC., a Delaware corporation (the
“Borrower”), the Domestic Subsidiaries of the Borrower (collectively, the
“Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent on behalf of the Lenders under the Credit Agreement (as hereinafter
defined) (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of October 15, 2010 (as
amended by that certain First Amendment to Credit Agreement dated as of
November 10, 2011, and by that certain Second Amendment to Credit Agreement
dated as of December 15, 2011 and as further amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendment to Definition of Consolidated Capital Expenditures. The definition
of “Consolidated Capital Expenditures” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following to the last sentence thereof
and making all appropriate grammatical changes thereto:

“or (c) capital expenditures related to the Borrower’s and its Subsidiaries’
projects with the Servicio de Administración Tributaria (SAT) (Mexico’s tax and
customs authority) in an aggregate amount not to exceed $225,000,000 during the
term of the SAT agreement; the parties acknowledge that the immediately
preceding figure is a basket and this Agreement does not obligate the Borrower
and its Subsidiaries to make capital expenditures in the specified amount, or in
any other amount”.



--------------------------------------------------------------------------------

1.2 Amendment to Section 2.1. Section 2.1(a) of the Credit Agreement is hereby
amended by replacing “TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000)” with
“FOUR HUNDRED TWENTY FIVE MILLION DOLLARS ($425,000,000)”.

1.3 Amendment to Section 2.3(a). Section 2.3(a) of the Credit Agreement is
hereby amended by replacing “TWO HUNDRED MILLION DOLLARS ($200,000,000)” with
“THREE HUNDRED SEVENTY FIVE MILLION DOLLARS ($375,000,000)”.

1.4 Amendment to Section 5.12(c). Section 5.12(c) of the Credit Agreement is
hereby amended by replacing “$5,000,000” referenced therein with “$50,000,000”.

1.5 Amendment to Section 6.1(c). Section 6.1(c)(iii) of the Credit Agreement is
hereby amended by replacing “$20,000,000” referenced therein with “$50,000,000”.

1.6 Amendment to Section 6.10. Section 6.10 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interest of such Person, (b) to make dividends or other distributions payable to
the Credit Parties (directly or indirectly through its Subsidiaries) and (c) so
long as (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (ii) the Borrower shall be in pro forma compliance
with the financial covenants set forth in Sections 5.9 after giving effect to
any such payment, (A) the Credit Parties may purchase shares (or the equivalent,
or rights to acquire shares or the equivalent) held by directors, officers and
employees of such Credit Party, (B) the Credit Parties may make regularly
scheduled interest payments with respect to Subordinated Debt, (C) the Borrower
may repurchase shares of its Equity Interests under the Borrower’s stock
purchase program in an aggregate amount not to exceed $100,000,000 during the
term of this Agreement as measured by the purchase price paid by the Borrower
for such Equity Interests and (D) the Borrower may pay dividends and other
distributions to its stockholders in an aggregate amount not to exceed
$100,000,000 during the term of this Agreement; provided, however, that in the
case of subclauses (C) and (D) above, after giving effect to any such
repurchase, dividend or distribution (y) there shall be at least $35,000,000 of
Revolver Availability and (z) the Credit Parties shall demonstrate to the
reasonable satisfaction of the Administrative Agent that the Consolidated
Leverage Ratio is less than or equal to 2.00 to 1.0 on a Pro Forma Basis.

1.7 Incremental Revolving Facilities. For the avoidance of doubt, each of the
parties hereto acknowledge and agree that this Amendment shall not operate to
reduce the

 

2



--------------------------------------------------------------------------------

availability of Incremental Revolving Facilities pursuant to Section 2.1(f) of
the Credit Agreement and the aggregate amount thereof shall remain in an amount
of up to $100,000,000 in accordance with Section 2.1(f) of the Credit Agreement.

1.8 Revolving Committed Amount. In connection with the increase to the Revolving
Committed Amount being provided on the Amendment Effective Date (as defined
below), the Revolving Loans and Participation Interests outstanding on the
Amendment Effective Date shall be refinanced with new Revolving Loans made by
the Revolving Lenders on the Amendment Effective Date based on the Revolving
Lender’s Commitment Percentage (after giving effect to this Amendment). The
Borrower shall be responsible for any costs arising under Section 2.15 of the
Credit Agreement resulting from such refinancing.

1.9. Joint Documentation Agents. JPMorgan Chase Bank, N.A. and Union Bank, N.A.
are hereby added to the Credit Agreement as Joint Documentation Agents (along
with U.S. Bank, N.A. and HSBC Bank USA, N.A.).

ARTICLE II

ADDITIONAL LENDER

2.1 Joinder. Upon execution of this Amendment, City National Bank (“City
National”) shall be a party to the Credit Agreement and shall have all the
rights and obligations of a Revolving Lender thereunder and under the Credit
Documents. City National (a) represents and warrants that it is legally
authorized to enter into the Amendment and the Credit Agreement, and the
Amendment and the Credit Agreement are legal, valid and binding obligations of
City National, enforceable against it in accordance with their respective terms;
(b) confirms that it has received a copy of the Credit Agreement and all of the
Exhibits and Schedules thereto, together with copies of the financial statements
referred to in Section 3.1 of the Credit Agreement, the financial statements
delivered pursuant to Section 5.1 thereof, if any, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into the Amendment and the Credit Agreement; (c) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto; and
(d) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Revolving
Lender. The Commitment Percentage of City National after giving effect to the
Amendment shall be the percentage identified as its Commitment Percentage in the
Lender Commitment Letter provided to City National by the Administrative Agent
on April 10, 2012.

2.2. Credit Party Agreement. By execution of this Amendment, each of the Credit
Parties agrees that, as of the Amendment Effective Date, City National shall
(a) be a party to the Credit Agreement and the other Credit Documents, (b) be a
“Revolving Lender” for all purposes of the Credit Agreement and the other Credit
Documents, and (c) have the rights and obligations of a Revolving Lender under
the Credit Agreement and the other Credit Documents.

2.3 Notices. The applicable address, facsimile number and electronic mail
address of City National for purposes of Section 9.2 of the Credit Agreement are
as set forth in the administrative questionnaire delivered by City National to
the Administrative Agent on or before the Amendment Effective Date or to such
other address, facsimile number and electronic mail address as shall be
designated by City National in a notice to the Administrative Agent.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

(a) Executed Amendment. Receipt by the Administrative Agent of counterparts of
this Amendment executed by a duly authorized officer of each party hereto.

(b) Executed Lender Consents. Receipt by the Administrative Agent of executed
lender consents, in substantially the form of Exhibit A attached hereto (each a
“Lender Consent”), from the Lenders authorizing the Administrative Agent to
enter into this Amendment on their behalf. The delivery by the Administrative
Agent of its signature page to this Amendment shall constitute conclusive
evidence that the consents from the Lenders have been obtained.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

ARTICLE IV

MISCELLANEOUS

4.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit

 

3



--------------------------------------------------------------------------------

Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

4.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

4.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

4.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

4.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

4.6 Further Assurances. The Credit Parties agree to promptly take such
reasonable action, upon the request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

4.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

4.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

4.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

4.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

4.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

4.12 General Release. In consideration of the Administrative Agent’s, on behalf
of the Lenders, willingness to enter into this Amendment, each Credit Party
hereby releases and forever discharges the Administrative Agent, the Lenders and
the Administrative Agent’s and the Lender’s respective predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as “Bank Group”), from any and all claims, counterclaims, demands,
damages, debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Credit Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Credit Documents and the transactions contemplated thereby.

 

5



--------------------------------------------------------------------------------

4.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:    

OSI SYSTEMS, INC.,

a Delaware corporation

    By:  

/s/ Alan Edrick

    Name: Alan Edrick     Title: Chief Financial Officer GUARANTORS:    

FERSON TECHNOLOGIES, INC.,

a California corporation

    By:  

/s/ Alan Edrick

    Name: Alan Edrick     Title: Chief Financial Officer    

OSI DEFENSE SYSTEMS, LLC,

a Florida limited liability company

    By:  

/s/ Alan Edrick

    Name: Alan Edrick     Title: Chief Financial Officer    

OSI ELECTRONICS, INC.,

a California corporation

    By:  

/s/ Alan Edrick

    Name: Alan Edrick     Title: Chief Financial Officer    

OSI OPTOELECTRONICS, INC.,

a California corporation

    By:  

/s/ Alan Edrick

    Name: Alan Edrick     Title: Chief Financial Officer



--------------------------------------------------------------------------------

   

RAPISCAN LABORATORIES, INC.,

a Delaware corporation

    By:  

/s/ Shiva Kumar

    Name: Shiva Kumar     Title: President    

RAPISCAN SYSTEMS, INC.,

a California corporation

    By:  

/s/ Deepak Chopra

    Name: Deepak Chopra     Title: Chief Executive Officer    

SPACELABS HEALTHCARE, INC.,

a Delaware corporation

    By:  

/s/ Alan Edrick

    Name: Alan Edrick     Title: Chief Financial Officer    

SPACELABS HEALTHCARE, L.L.C.,

a Washington limited liability company

    By:  

/s/ Nicholas Ong

    Name: Nicholas Ong     Title: President    

SPACELABS MEDICAL, INC.,

a Delaware corporation

    By:  

/s/ Alan Edrick

    Name: Alan Edrick     Title: Chief Financial Officer



--------------------------------------------------------------------------------

S2 GLOBAL, INC., a Delaware corporation By:  

/s/ Jonathan Fleming

Name: Jonathan Fleming Title: President

TSA SYSTEMS, LTD.,

a Colorado corporation

By:  

/s/ Shiva Kumar

Name: Shiva Kumar Title: President

OSI LASER DIODE, INC.,

a Delaware corporation

By:  

/s/ Rollin Ball

Name: Rollin Ball Title: President

RAPISCAN GOVERNMENT SERVICES, INC.,

a Delaware corporation

By:  

/s/ Peter Kant

Name: Peter Kant Title: President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

    WELLS FARGO BANK, NATIONAL ASSOCIATION,     as a Lender and as
Administrative Agent on behalf of the Lenders     By:  

    /s/ Thomas Sigurdson

    Name: Thomas Sigurdson     Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

LENDER CONSENT

See Attached.



--------------------------------------------------------------------------------

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
October 15, 2010 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), by and among OSI SYSTEMS, INC., a Delaware
corporation (the “Borrower”), those certain Domestic Subsidiaries of the
Borrower party thereto (collectively, the “Guarantors”), the lenders and other
financial institutions from time to time party thereto (the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement unless
otherwise defined herein.

The undersigned hereby approves the Third Amendment to Credit Agreement, to be
dated on or about April 10, 2012, by and among the Borrower, the Guarantors
party thereto, and the Administrative Agent, on behalf of the Lenders (the
“Amendment”) and hereby authorizes the Administrative Agent to execute and
deliver the Amendment on its behalf and, by its execution below, the undersigned
agrees to be bound by the terms and conditions of the Amendment and the Credit
Agreement.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the             day of                     , 2012.

 

 

  ,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 